     Case 1:19-cv-01591-NONE-EPG Document 30 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CORNEL JACKSON,                                   No. 1:19-cv-01591-NONE-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    JASON QUICK, et al.,
                                                        (Doc. Nos. 25 & 26)
15                       Defendants.
16

17          Plaintiff, Cornel Jackson (“plaintiff”), proceeding pro se and in forma pauperis, filed the

18   complaint initiating this action on November 7, 2019 (Doc. No. 1.) The matter was referred to a

19   United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 30, 2020, Magistrate Judge Erica P. Grosjean entered findings and

21   recommendations, recommending that “[t]his case proceed on Plaintiff’s claims against”

22   “Defendants Jason Quick, Elizabeth Alvarez, A. Rossette, Lt. Followell, Lisette Lopez, Dominic

23   Ramos, Kasandra Sanchez, Hermina Marley, and C. Purdente for violating Plaintiff’s First and

24   Sixth Amendment rights with respect to Plaintiff’s legal correspondence and for conspiracies to

25   violate such rights,” “Defendant Elizabeth Alvarez for violating Plaintiff’s right of access to the

26   courts,” and “[a]ll other claims in Plaintiff’s Second Amended Complaint be dismissed, with

27   prejudice.” (Doc. No. 26 at 13).

28   ///
                                                        1
     Case 1:19-cv-01591-NONE-EPG Document 30 Filed 10/21/20 Page 2 of 2


 1          Plaintiff was provided an opportunity to file objections to the findings and

 2   recommendations. On October 16, 2020, plaintiff filed a statement that, while labeled as

 3   “objections,” clearly indicated that plaintiff did not object to the findings and recommendations.

 4   (Doc. No. 27).

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 6   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 7   court finds the findings and recommendations to be supported by the record and proper analysis.

 8          Accordingly, THE COURT HEREBY ORDERS that:

 9          1.        The findings and recommendations issued by Magistrate Judge Erica P. Grosjean

10                    on September 30, 2020 (Doc. No. 26), are ADOPTED IN FULL;

11          2.        This case shall proceed on plaintiff’s claims against:

12                    a. Defendants Jason Quick, Elizabeth Alvarez, A. Rossette, Lt. Followell, Lisette

13                       Lopez, Dominic Ramos, Kasandra Sanchez, Hermina Marley, and C. Purdente

14                       for violating plaintiff’s First and Sixth Amendment rights with respect to

15                       plaintiff’s legal correspondence and for conspiracies to violate such rights; and

16                    b. Defendant Elizabeth Alvarez for violating plaintiff’s right of access to the

17                       courts;

18          3.        All other claims in plaintiff’s Second Amended Complaint be dismissed, with

19                    prejudice; and

20          4.        This case be referred back to the assigned magistrate judge for further proceedings.

21
     IT IS SO ORDERED.
22

23      Dated:     October 21, 2020
                                                         UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                         2
